Baldwin, J.
Judgment by default in the District Court, and defendant appeals.
*512The service of the original notice was sufficiently complete to give the court jurisdiction. The objection is, that it fails to show where or in what county it was made. This action was commenced prior to the taking effect of the Revision, and it was not necessary for the return to show where service was made. If served personally, it was sufficient to bring the person into court, and if sued in the wrong county, the defendant had his statutory remedy.
The court having obtained jurisdiction, the objections made to the sufficiency of the petition should have been made in the court below, and can not be raised for the first time in this court. See Davis v. Burt, 7 Iowa 56, see also Ruddick v. Patterson, 103.
Judgment Affirmed.